Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Specie I, claims 1-8, in the reply filed on 08/26/2022 is acknowledged. Claims 9-20 are withdrawn.
In the last office action (Restriction/Election requirement), the Examiner inadvertently omitted claims 16-20 into another group, i.e. the previous restriction/ election requirement should have cited claims 1-8 into group Ia, claims 9-15 into Group Ib and claims 16-20 into Group II.
The Examiner therefore modifies the previous restriction/ election requirement as follows:
Group I, claims 1-8 and 9-15, directed to a rearview assembly, classified into class B60R 1/12; and
Group II, claims 16-20, directed to a system, classified into class B60R 11/04.
The inventions I and II are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the system does not require a diffuser or a transflective element, as cited in claims 1-15. The subcombination has separate utility such as a display device or an imaging device.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification; and/or
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or
the prior art applicable to one invention would not likely be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues under 35 U.S.C 101 and/or 35 U.S.C. 112, 1st para.

If applicant elects group I, then election of species applies as follows.
Specie/Group Ia: A rearview assembly including a backlight, a light diffuser and a transflective element, as cited in claims 1-8; and	
Specie/Group Ib: A rearview assembly including a backlight, a light diffuser and a liquid crystal display element, as cited in claims 9-15. 
The species are independent or distinct because each specie contains different structural features that may exhibit different forces or effects or interactions and not required by the other specie(s). All of these species are distinct or independent as requiring distinct and different features and functions thereof without overlapping search due to divergent subject matter. This lack of overlapping searches documents the undue search burden if they were searched together.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is held generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art search applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Also, (a) the Specie Ia does not require the structure of the Specie Ib; or (b) the Specie Ib does not require the structure of the Specie Ia.
	As mentioned above, applicant elected examination of claims 1-8, group Ia, without traverse. claims 8-20 are therefore withdrawn from consideration. An action on merits including claims 1-8 is as follows.

The disclosure is objected to because of the following informalities: para 0034, line 8 of page 10: “a second substrate 220, a first electrode 230” needs to be corrected. pare. 0046, page 14: “Backlight 610” needs to be corrected. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Sun (2018/0118113, of record).
Sun discloses applicant’s claimed rearview assembly (Figs. 1-7; paragraphs 0006, 0012-0017, 0043+-0048, 0054-0056, 0063-0066, 0070, 0074) including: 
a backlight (212) operable to emit light in a first direction, the light having a first wavelength range associated with at least one of infra-red and near infra-red light (para 0015); 
a light diffuser (213) disposed in the first direction relative the backlight; and 
a transflective element (23) operable to substantially transmit light in the first wavelength range and substantially reflect visible light, the transflective element disposed in the first direction relative the light diffuser.

Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 2, prior art of the record does not disclose applicant’s claimed rearview assembly of claim 2, which includes all limitations of base claim 1, wherein the rearview assembly of claim 1 further includes an electro-optic element including a first substrate, a second substarte, a first electrode, a second electrode, an electro-optic medium, as specifically cited in claim 2. 
As to claim 3, prior art of the record does not disclose applicant’s claimed rearview assembly of claim 3, which includes all limitations of base claim 1, wherein the rearview assembly further includes a micro-lens array film operable to alter the direction of light transmitted therethrough, the micro-lens array film disposed in the first direction relative the backlight and in the second direction relative the transflective element, as cited specifically in claim 3.
As to claims 4-5, prior art of the record does not disclose applicant’s claimed rearview assembly of claim 4, which includes all limitations of base claim 1, wherein the rearview assembly further includes a bandpass filter disposed in the first direction relative the backlight and in the second direction relative the transflective element, the bandpass filter operable to transmit a second wavelength range of light, the second wavelength range within the first wavelength range, as cited specifically in claim 4.
As to claim 6-8, prior art of the record does not disclose applicant’s claimed rearview assembly of claim 4, which includes all limitations of base claim 1, wherein the backlight includes: one or more emitters, each emitter operable to emit light in a second wavelength range; and a wedge optic assembly disposed proximate the one or more emitters, the wedge optic assembly operable to receive light in the second wavelength range and transmit the light in the first direction, as cited specifically in claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879